As filed with the Securities and Exchange Commission on February 21, 2012 Registration No. 333-149723 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Auburn Bancorp, Inc. (Exact Name of Registrant as Specified in Its Charter) Federal 26-2139168 (State or Other Jurisdiction of (Primary Standard Industrial (I.R.S. Employer Incorporation or Organization) Classification Code Number) Identification Number) 256 Court Street, P.O. Box 3157 Auburn, Maine 04212 (207) 782-6871 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Mr. Allen T. Sterling President and Chief Executive Officer 256 Court Street, P.O. Box 3157 Auburn, Maine 04212 (207) 782-0400 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) Copies to: Robert B. Pomerenk, Esq. Kent M. Krudys, Esq. Luse Gorman Pomerenk & Schick, P.C. 5335 Wisconsin Avenue, N.W., Suite 780 Washington, D.C. 20015 (202) 274-2000 Sale to the Public Concluded on August 15, 2008 DEREGISTRATION OF SECURITIES This Post-Effective Amendment No. 1 is filed to deregister 124,646 shares of the $0.01 par value common stock (the “Common Stock”) of Auburn Bancorp, Inc. (the “Company”), heretofore registered and offered pursuant to the terms of the Prospectus dated May 13, 2008 (the “Prospectus”).The remaining 226,478 shares registered pursuant to the Registration Statement on Form S-1 have been issued in accordance with and as described in the Prospectus. The Company has determined that no further shares will be offered, sold and/or issued pursuant to the Prospectus.The Company therefore requests deregistration of the unissued shares of Common Stock registered pursuant to this Registration Statement as soon as is practicable after the filing of this Post-Effective Amendment No. 1. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized in the City of Auburn, State of Maine on February 21, 2012. AUBURN BANCORP, INC. By: /s/ Allen T. Sterling /s/ Allen T. Sterling President and Chief Executive Officer (Duly Authorized Representative) Pursuant to the requirements of the Securities Act, this Registration Statement on Form S-8 has been signed by the following persons in the capacities and on the date indicated. Signatures Title Date /s/ Allen T. Sterling President and February 21, 2012 Allen T. Sterling Chief Executive Officer (Principal Executive Officer) /s/ Rachel A. Haines Senior Vice President February 21, 2012 Rachel A. Haines and Treasurer (Principal Financial and Accounting Officer) /s/ Claire D. Thompson Director February 21, 2012 Claire D. Thompson /s/ Philip R. St. Pierre Director February 21, 2012 Philip R. St. Pierre /s/ Bonnie G. Adams Director February 21, 2012 Bonnie G. Adams /s/ Thomas J. Dean Director February 21, 2012 Thomas J. Dean /s/ Peter E. Chalke Director February 21, 2012 Peter E. Chalke /s/ M. Kelly Matzen Director February 21, 2012 M. Kelly Matzen /s/ Sharon A. Millet Director February 21, 2012 Sharon A. Millet
